Case 3:16-bk-03913-JAF Doc 75 Filed 04/03/20 Page 1of4

UNITED STATES BANKRUPTCY COURT MIDDLE DISTRICT OF

 

FLORIDA JACKSONVILLE DIVISION F t ATL
FRANK E. POLO, SR., JACKSORVALLE ED |
Appellant, APR 03 2029
. CASE NO: 18-ev-662-5-39  mibnisnig SPADE
LILLY J. REAL, fe 394 3
Appellee,
/
NOTICE OF APPEAL
1. | Now comes the Creditor (Appellant), Frank E. Polo, and hereby gives notice that

he is appealing the Order of the this court, (1) Order Denying Motion to Dismiss, Granting Motion
for Sanctions, Awarding Attorney's Fees, and Enjoining Appellant from any Further Attempt to
Collect Alleged Pre-Petition Debt from Appellee Filed on APRIL 26, 2018; (2) the subsequent
Appeal of previously mentioned order in which the District Court for the Middle District of Florida,
entered an order remanding the case on September 9, 2019; and (3) the Order on Remand filed by
this Court on to the Bankruptcy Appellate Panel; or alternatively to the Eleventh District Court

of Appeals.

Respectfully Submitted, .
ee enesacen emer “SG
™ fo
’ Frank Polo Sr.
9619 Fontainebleau Blvd. Apt. 317

Miami, FL. 33135
Telephone: 305-901-3360

 

FRANK E. POLO SR.

 

9619 Fontainebleau Blvd. Apt 317
Miami, FL. 33172
Phone: 305-901-3360

 
Case 3:16-bk-03913-JAF Doc 75 Filed 04/03/20 Page 2 of 4

CERTIFICATE OF SERVICE
J HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to the

following attorney representing the debtor, Lilly Josephine Real, at the following address, Edward

P. Jackson P.A, 255 North

 

subsequent hard copy was mailed to the clerk of courts at: 300 N Hogan St #3-350, Jacksonville,

FL, 32202.

 

 

9619 Fontainebleau Blvd. Apt 317
Miami, FL. 33172
Phone; 305-901-3360

 
Case 3:16-bk-03913-JAF Doc 75 Filed 04/03/20 Page 3of4

Wednesday, April 1, 2020

Bankruptcy Court For the Middle District of Florida
Attn: Clerk of Courts

300 N Hogan St #3-350,

Jacksonville, Fl. 32202

Case No. 16-03913(JAF)

Dear Sir or Madam:
Attached to this letter are the following documents for filling:
1. Appeal! Cover Sheet:
2. Notice of Appeal;
3. Form 1038. Application to Have the Filing Fee Waived; and
4. The Second Notice to Clarify Mailing Address;

Thank you very much for your time and attention.

Respectfully,
i
=”

Frank E. Palo Sr.

9619 Fontainebleau Blvd. Apt 317
Miami, FL. 33172

Phone: 305-901-3360

Email: Frank.Polo@msn.com

 

 
Case 3:16-bk-03913-JAF Doc 75 Filed 04/03/20 Page 4of4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

 

 

 

 

APPEAL COVER SHEET
Appellant Appellee
Frank E. Polo, Sr. Lilly J. Real
Bankruptcy Case No. Bankr. 3:16-bk-3913-JAFA Adversary Case No.
Attorney: (Name, Address and Telephone Number) Attorney: (Name, Address and Telephone Number)
N/A Edward P. Jackson P.A.
255 North Liberty Street,
Jacksonville, FL 32202
(904) 358-1952

 

NATURE OF PROCEEDING

 

Check appropriate item

Appeal pursuant to 28 USC §158

 

 

 

 

Notice of Appeal filed: 04/01/2020
Date of Order Appealed: Onder Filed on APRIL 26, 2018, and order filed on March 18, 2020 —_
Title of Order Appealed: Denying Motion to Dis., Granting Mot. far Sanctions, Awarding .. Fees. its. 1is Appoa” & ce dona. 2c ond”

 

Debtor’s County of Residence: _Miami-bade

[-] Motion to Withdraw Reference
Filed: By:

 

[| Interlocutory Appeal
Title of Interlocutory Order or Decree:
Date of Order or Decree:
Brief Description of Matter Appealed: _

 

 

 

 

|") Motion for Leave to Appeal
Date Filed:

 

[_] Other

 

Designation in Appeal
Have arrangements been made with a Court Reporter for Transcript? [] Yes [-] No
If not, do you intend to do sa? Yes [| No Lfordered, on what date?

ee

7 ad

Attorney/Appellant

 

 

 
